 

Exhibit 10.65

LOGO [g115391frost_logo.jpg]

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AGREEMENT (herein
called this “Third Amendment”) made effective as of September 2, 2010, by and
between U.S. HOME SYSTEMS, INC., a Delaware corporation (“Borrower”), and THE
FROST NATIONAL BANK, a national banking association (“Lender”).

WITNESSETH:

WHEREAS, Borrower and Lender have entered into that certain Second Amended and
Restated Loan Agreement dated as of December 19, 2008 (as from time to time
amended, modified or restated, the “Original Agreement”) for the purposes and
consideration therein expressed, pursuant to which Lender became obligated to
make loans to Borrower as therein provided; and

WHEREAS, Borrower and Lender desire to amend the Original Agreement for the
purposes expressed herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lender to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE 1

DEFINITIONS AND REFERENCES

1.1 Terms Defined in the Original Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Original Agreement shall have the same meanings whenever used in this Amendment.

1.2 Other Defined Terms. Unless the context otherwise requires, the following
terms when used in this Third Amendment shall have the meanings assigned to them
in this Section 1.2.

“Loan Agreement” means the Original Agreement as amended hereby.

“Third Amendment” means this Third Amendment to Second Amended and Restated Loan
Agreement.

“Third Amendment Documents” means the Arbitration and Notice of Final Agreement
executed by Borrower and Guarantor, a Revolving Promissory Note of even date
herewith in the stated principal amount of $2,000,000, and all other documents,
instruments and agreements executed in connection herewith,

 

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

  Page 1



--------------------------------------------------------------------------------

 

ARTICLE 2

AMENDMENTS TO ORIGINAL AGREEMENT

2.1 Financial Covenants. Section 11 of the Original Agreement is hereby amended
in its entirety to read as follows:

11. Financial Covenants. Until (i) the Note and all other obligations and
liabilities of Borrower under this Loan Agreement and the other Loan Documents
are fully paid and satisfied, and (ii) the Lender has no further commitment to
lend hereunder, Borrower will maintain the following financial covenants:

(a) Tangible Net Worth. Borrower will maintain, at all times, its Tangible Net
Worth at not less than $13,500,000.

(b) Debt to Adjusted Tangible Net Worth Ratio. Borrower will maintain, at the
end of each fiscal quarter, a ratio of (a) total liabilities minus Subordinated
Debt to (b) Tangible Net Worth of not greater than 1.25 to 1.0.

(c) Debt Service Coverage Ratio. Borrower will maintain, as of the end of each
fiscal quarter, a ratio of (a) EBITDA for the twelve (12) month period ending
with such fiscal quarter, to (b) interest expense and current maturities of
long-term debt for such 12 month period, of not less than 1.50 to 1.0; provided,
however, for the calculation of such ratio to be made as of September 30, 2010,
the foregoing amounts shall be determined on a nine (9) month basis. “EBITDA”
means, for any period, net income for such period, plus the following to the
extent reflected as an expense in the determination of net income: (a) interest
expense, (b) tax expense, and (c) depreciation and amortization of tangible and
intangible assets of the Borrower.

(d) Quick Ratio. Borrower will maintain, a ratio of (a) Borrower’s unencumbered
cash, cash equivalents, marketable securities and accounts receivable net of
reserves, to (b) current liabilities of not less than 1.0 to 1.0. For purposes
of this ratio, current maturities of the Term Note shall be excluded from
current liabilities.

As used herein, the term “Tangible Net Worth” means, as of any date, the sum of
(i) the par value (or value stated on the books of the corporation) of the
capital stock (but excluding treasury stock and capital stock subscribed and
unissued) of Borrower and its subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of Borrower and its subsidiaries, minus all
intangible assets, plus Subordinated Debt. As used herein, the term
“Subordinated Debt” means any indebtedness owing by Borrower or the Guarantor
which has been subordinated by written agreement to all indebtedness now or
hereafter owing by Borrower or the Guarantor to Lender, such agreement to be in
form and substance acceptable to Lender. Unless otherwise specified, all
accounting and financial terms and covenants set forth above are to be
determined according to generally accepted accounting principles, consistently
applied.

 

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

  Page 2



--------------------------------------------------------------------------------

 

2.2 Negative Covenants. Effective as of the date hereof, Section 10(i) of the
Original Agreement is hereby amended in its entirety to read as follows:

(i) Redemptions; Transfer of Assets. Declare or make any payment on account of
the purchase, redemption, or other acquisition or retirement of any shares of
Borrower’s or the Guarantor’s capital stock other than the Permitted
Repurchases, or make any other distribution, sale, transfer or lease of any of
Borrower’s or the Guarantor’s assets other than in the ordinary course of
business, unless any such amounts are directly utilized for the payment of
principal or interest on indebtedness and obligations owing from time to time by
Borrower to Lender. As used herein, the term “Permitted Repurchases” means the
repurchase by Borrower of its capital stock from time to time so long as the
aggregate amount of such repurchases after August 19, 2010 does not exceed
$500,000.00.

ARTICLE 3

CONDITIONS OF EFFECTIVENESS

3.1 Effective Date. This Third Amendment shall become effective as of the date
first written above, when and only when Lender shall have received, at Lender’s
office, in form and substance satisfactory to Lender, this Third Amendment duly
executed and delivered by Borrower, the attached Consent and Agreement duly
executed and delivered by Guarantor, and the Third Amendment Documents.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1 Representations and Warranties of Borrower. In order to induce Lender to
enter into this Third Amendment, Borrower represents and warrants to Lender
that:

(a) The representations and warranties contained in the Original Agreement, as
amended by this Third Amendment, are true and correct at and as of the time of
the effectiveness hereof.

(b) Borrower is duly authorized to execute and deliver this Third Amendment and
is and will continue to be duly authorized to borrow and to perform its
obligations under the Loan Agreement. Borrower has duly taken all action
necessary to authorize the execution and delivery of this Third Amendment and to
authorize the performance of the obligations of Borrower hereunder.

(c) The execution and delivery by Borrower of this Third Amendment, the
performance by Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby do not and will not conflict with any provision
of law, statute, rule or regulation or of the organizational documents of
Borrower, or of any material agreement, judgment, license, order or permit
applicable to or binding upon Borrower, or result in the creation of any lien,
charge or encumbrance upon any assets or properties of Borrower. Except for
those which have been duly obtained, no consent, approval, authorization or
order of any court or governmental authority or third party is required in
connection with the execution and delivery by Borrower of this Third Amendment
or to consummate the transactions contemplated hereby.

 

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

  Page 3



--------------------------------------------------------------------------------

 

(d) When duly executed and delivered, each of this Third Amendment and the Loan
Agreement will be a legal and binding instrument and agreement of Borrower,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency and similar laws applying to creditors’ rights generally and by
principles of equity applying to creditors’ rights generally.

ARTICLE 5

MISCELLANEOUS

5.1 Ratification of Agreements. The Original Agreement as hereby amended is
hereby ratified and confirmed in all respects, The execution, delivery and
effectiveness of this Third Amendment shall not, except as expressly provided
herein or therein, operate as a waiver of any right, power or remedy of Lender
under the Loan Agreement, the Note, or any other Loan Document nor constitute a
waiver of any provision of the Loan Agreement, the Note or any other Loan
Document.

5.2 Survival of Agreements. All representations, warranties, covenants and
agreements of Borrower herein shall survive the execution and delivery of this
Third Amendment and the performance hereof, including without limitation the
making or granting of the Loan and shall further survive until the Loan is paid
in full.

5.3 Loan Documents. This Third Amendment is a Loan Document, and all provisions
in the Loan Agreement pertaining to Loan Documents apply hereto.

5.4 Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.

5.5 Counterparts. This Third Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment.

THIS THIRD AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN TUE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF TUE PARTIES.

[Remainder of this page intentionally left blank]

 

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

  Page 4



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Third Amendment is executed as of the date first
written above.

 

U.S. HOME SYSTEMS, INC., a Delaware corporation By:  

/s/ Robert A. DeFronzo

  Name: Robert A. DeFronzo   Title: Secretary, Treasurer and CFO THE FROST
NATIONAL BANK By:  

/s/ Martha Martin

  Name: Martha Martin   Title: Senior Vice President

 

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

  Signature Page 1



--------------------------------------------------------------------------------

 

CONSENT AND AGREEMENT

The undersigned hereby consents to the provisions of this Third Amendment and
the transactions contemplated herein, and hereby ratifies and confirms the
Second Amended and Restated Guaranty Agreement dated as of December 19, 2008,
made by it for the benefit of Lender, and agrees that its obligations and
covenants thereunder are unimpaired hereby and shall remain in full force and
effect.

 

U.S. REMODELERS, INC., a Delaware corporation By:  

/s/ Robert A. DeFronzo

  Name: Robert A. DeFronzo   Title: Secretary, Treasurer and CFO

 

THIRD AMENDMENT TO SECOND AMENDED

AND RESTATED LOAN AGREEMENT

  Consent Page 1